Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “16/435,588,”, --now U.S. Patent No. 11,000,959-- should be added.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 1 and 9, line 11, “said first” has no antecedent basis and should read --a first--.
           (2) In claim 1, line 13, “said second” lacks antecedent basis and should read --a second--.
           (3) In claim 9, line 12, “said second” lacks antecedent basis and should read --a second--.
           (4) In claim 9, lines 11-13 contradict lines 7-10.  Specifically, the limitation “each of said at least two sub-cartridges comprises one or more blades extending … and projecting generally away from a central longitudinal axis of said cartridge”, as cited at lines 7-10 of the claim, is directed to the embodiment shown in Fig.13A.  However, the limitation “one or more blades of said first of said at least two sub-cartridges and said one or more blades of said second of said at least two sub-cartridges are positioned in a direction convergent towards each other, as cited at lines 11-13 of the claim, is directed to the embodiment shown in Fig.14A which has the blades 103a of one sub-cartridge 103 and the blades 104a of the other sub-cartridges 104 all projecting generally toward a central longitudinal axis of the cartridge 102.  This is contradicting lines 7-10 of the claim which requires “projecting generally away from a central longitudinal axis of said cartridge”.  It is suggested “convergent towards”, at line 13 of claim 9, be changed to --diverging away from--.           
          
Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1, 3, 9 and 11 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (U.S. Patent No. 6,434,828).
          Regarding claim 1, Andrews discloses a shaving apparatus (200, see Fig.10) comprising:
          a handle (202, similar to handle 152 in Fig.6, see column 25, lines 31-32); 
          a cartridge (201) connected to an upper end of said handle (202), said cartridge (201) oriented substantially collinear to a longitudinal axis of said handle (202, similar to the axis 171 of cartridge 151 substantially collinear to the longitudinal axis 172, see Fig.7), said cartridge (201) comprising:
               at least two sub-cartridges (203,204) connected to each other (via troughs 205,206, see Fig.11) in one of a rigid connection and a detachable connection, wherein each of said at least two sub-cartridges (203,204) comprises one or more blades (220,221;223,224, see Fig.11) extending outwardly at an acute angle (see column 26, lines 22-23) relative to a face of said sub-cartridge (203,204) and projecting generally away from a central longitudinal axis of said cartridge (201), and wherein said one or more blades (220,221) of a first (203) of said at least two sub-cartridges (203,204) are positioned in a direction that opposes a direction of said one or more blades (223,224) of a second (204) of said at least two sub-cartridges (203,204).
         Regarding claims 3 and 11, Andrews shows a number of blades (220,221) of said first (203) of said at least two sub-cartridges (203,204) and said second (204) of said at least two sub-cartridges (203,204) are equal (see Fig.11). 
         Regarding claim 9, Andrews a shaving apparatus (200, see Fig.10) comprising:
         a handle (202, similar to handle 152 in Fig.6, see column 25, lines 31-32);
         a cartridge (201) connected to an upper end of said handle (202), said cartridge (201) oriented substantially collinear to a longitudinal axis of said handle (202, similar to the axis 171 of cartridge 151 substantially collinear to the longitudinal 172, see Fig.7), said cartridge (201) comprising:
             at least two sub-cartridges (203,204) connected to each other (via troughs 205,206, see Fig.11) in one of a rigid connection and detachable connection, wherein each of said at least two sub-cartridges (203,204) comprises one or more blades (220,221;223,224, see Fig.11) extending outwardly at an acute angle (see column 26, lines 22-23) relative to a face of said sub-cartridge (203/204) and projecting generally away from a central longitudinal axis of said cartridge (201, see Figs.10-11), and wherein said one or more blades (220,221) of a first (203) of said at least two sub-cartridges (203,204) and said one or more blades (223,224) of a second (204) of said at least two sub-cartridges (203,204) are positioned in a direction convergent towards each other (by exchanging the position of the two sub-cartridges 203/204, i.e. the first sub-cartridge 203 in trough 206 and the second sub-cartridge 204 in trough 206, note Fig.11). 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Patent No. 6,434,828).
          Regarding claims 2 and 10, Andrews’ shaving apparatus (200, Fig.10) as set forth shows all the claimed structure except it lacks each of the two sub-cartridges (203,204) lacks a lubricating strip positioned proximal to a center portion of the cartridge (201).
         However, in another embodiment (see Fig.4), Andrews shows a lubricating strip (bonded to guard 122, see column 19, lines 36-38) proximal to a center portion of a cartridge (111).
          Thus, it would have been obvious to one skilled in the art to modify Andrew’s shaving apparatus (200) by providing each of the sub-cartridges (203,204) with a lubricating strip positioned proximal to a center portion of the cartridge (201) for the advantage of increasing shaving comfort.       
3.       Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Patent No. 6,434,828) in view of Andrews (U.S. Patent No. 6,161,288).  
          Regarding claims 4 and 12, the shaving apparatus (200, Fig.10) Andrews ‘828 as set forth shows all the claimed structure except the sub-cartridges (203,204) have equal rather than unequal number of blades (220,221;223,224). 
           Andrews ‘288 teaches that a bi-directional razor cartridge (see Fig.70) can have the same number (“2” vs. “2”) of opposite facing blades (970F,970R;986F,986R), or alternatively, a bi-directional razor cartridge (see Fig.72) can have an unequal number (“3” vs. “1”) of opposite facing blades (1018F,1018M,1018R;1020).  
         In view of the teaching of Andrews ‘288, it would have been obvious to one skilled in the art to modify Andrews ‘828 by providing the razor cartridge (201) with unequal number of opposing blades (220,221) as an alternative for the predictable result of bi-directional shaving.      
4.       Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Patent No. 6,434,828) in view of Good et al. (U.S. Patent Application Publication No. 2014/0245612, hereinafter “Good”).  
         Regarding claims 5 and 13, Andrews’ shaving apparatus (200, Fig.10) as set forth shows all the claimed structure except Andrews does not explicitly mention the connection between the cartridge (201) and the handle (202) is by means of a finger joint.
         Good shows a shaving apparatus (see Fig.1a) comprising a handle (1800) and a razor cartridge (1500) connected to an upper end of the handle (1800) using a finger joint (1860,1560).
           Therefore, it would have been obvious to one of ordinary skill in the art to modify Andrews by using a finger joint for connecting the cartridge (201) to the handle (202) to facilitate a quick connect/disconnect of the two as taught by Good. 
          Regarding claims 6 and 14, Andrews’ shaving apparatus (200, Fig.10) as set forth shows all the claimed structure except Andrews connects the two sub-cartridges (203,204) by press-fit into troughs (205,206).
          Good shows a sliding dovetail joint for detachably connecting two elements (E1,E2, see Fig.3d as annotated below), wherein the sliding dovetail joint comprises a tapered sliding dovetail male tongue (T) located in a long side of the first element (E1) and a tapered sliding dovetail female groove (G) located in a long side of the second element (E2).

    PNG
    media_image1.png
    375
    804
    media_image1.png
    Greyscale

          Thus, it would have been obvious to one skilled in the art to modify Andrews by detachably connecting the two sub-cartridges (203,204) with Good’s sliding dovetail joint as an alternative detachable engagement for releasable joining the two sub-cartridges (203,024) yet allowing a quick connect/disconnect of the two.
5.       Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Patent No. 6,434,828) in view of Sferruzza, Jr. (U.S. Patent No. 5,933,959, hereinafter “Sferruzza”).  
          Regarding claims 7, 8, 15 and 16, the shaving apparatus (200) of Andrews as set forth shows all the claimed limitations except Andrews does not explicitly mention the handle (202) is made of polymeric material and manufactured by using injection molding process. 
          Sferruzza shows (see column 4, lines 33-35) using polymeric material (as required in claims 8 and 16) for a handle (12) of a shaving apparatus (10) and manufacturing the handle (12) by injection molding (as required in claims 7 and 15).
          Thus, to use a well-known and commercially available material such as Sferruzza’s polymer for Andrews’ handle (202) and to use a well-known method such as Sferruzza’s injection molding process for forming Andrews’ handle (202) for the advantage of cost effective would have been obvious to one skilled in the art.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724